CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee Fixed Rate Senior Notes Due 2017 PROSPECTUS Dated November 21, 2011 PROSPECTUS SUPPLEMENT Dated November 21, 2011 Pricing Supplement No. 125 to Registration Statement No. 333-178081 Dated March 19, 2012 Rule 424(b)(2) GLOBAL MEDIUM-TERM NOTES, SERIES F Fixed Rate Senior Notes Due 2017 We, Morgan Stanley, are offering the Global Medium-Term Notes, Series F, Fixed Rate Senior Notes Due 2017 (the “notes”) described below on a global basis.We may not redeem the notes prior to the maturity thereof. We will issue the notes only in registered form, which form is further described under “Description of Notes—Forms of Notes” in the accompanying prospectus supplement. We describe the basic features of the notes in the section of the accompanying prospectus supplement called “Description of Notes”and in the section of the accompanying prospectus called “Description of Debt Securities—Fixed Rate Debt Securities,” in each case subject to and as modified by the provisions described below. Principal Amount: Interest Payment Period: Semi-annual Maturity Date: Settlement Date (Original Issue Date): March 22, 2017 March 22, 2012 (T+3) Interest Payment Dates: Each March 22 and September 22, commencing on September 22, 2012 Interest Accrual Date: March 22, 2012 Business Day:
